EXHIBIT 10.12

 

AMENDMENT NO. 1 TO THE

1ST CONSTITUTION BANCORP

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Adopted by the Board of Directors on June 17, 2004)

 

WHEREAS, 1st Constitution Bancorp (the “Bancorp”) adopted the 1st Constitution
Bancorp Supplemental Executive Retirement Plan (the “SERP”), effective October
1, 2002, for the benefit of certain key executives of the Bancorp and 1st
Constitution Bank (the “Bank,” and together with the Bancorp, the “Company”);
and

 

WHEREAS, Section 9.2 of the SERP authorizes the Board of Directors of the
Bancorp (the “Board”) to, in its sole discretion, amend the SERP at any time in
whole or in part; provided, that, no such amendment may reduce the vested SERP
Benefit (as defined by the SERP) of a Member (as defined by the SERP) without
the consent of all the Members; and

 

WHEREAS, the Board desires to amend the SERP, effective January 1, 2004, to
permit the Board to from time to time accelerate vesting of the SERP Benefit
payable to any Member under the SERP; and

 

WHEREAS, such amendment does not reduce the vested SERP Benefit of any Member
and therefore may be adopted by the Board without the consent of the Members.

 

NOW, THEREFORE, be it

 

RESOLVED, that the Board hereby adopts the following amendment to the SERP
effective January 1, 2004:

 

  1. The following paragraph is added to the end of Article V of the SERP:

 

“Notwithstanding the foregoing, the Board may, in its sole determination, from
time to time accelerate the vesting of the SERP Benefit payable to any Member.
In each such an event, a new vesting schedule reflecting such accelerated
vesting shall be attached as an exhibit hereto.”



--------------------------------------------------------------------------------

ROBERT F. MANGANO VESTING SCHEDULE

 

The following vesting schedule shall apply to the SERP Benefit granted to Robert
F. Mangano:

 

Robert F. Mangano shall be fully vested in his SERP Benefit as of June 17, 2004.